DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 04/15/2022 is acknowledged. In addition to the election of Group I, Applicant also indicated in the reply filed on 04/15/2022 that the nonelected claims 12-16 have been canceled. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Status of Claims
	Claims 1-16 were previously pending in the application. 
	As of the reply filed on 04/15/2022, claim 1 is amended (to incorporate the subject matter of dependent claim 5); claims 5 and 12-16 are canceled; and no claims are newly added. 
	Accordingly, claims 1-4 and 6-11 are currently under examination. 



Drawings
The drawings are objected to because numeral styled labels are insufficient in labeling rectangular elements. MPEP 608.02(b)(II), under “Drawings Objected To”, states that “unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.
	In particular, Fig. 2 is a schematic flow diagram of a procedure for the method and contains unlabeled rectangular boxes (as well as unlabeled ovals and diamonds). As described in the MPEP section referenced above, these unlabeled boxes (and ovals and diamonds) should be provided with descriptive text labels. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claim 1 is objected to because of the following informalities: 
	Claim 1 recites “training of the analysis unit being performed using training datasets” in line 10. Based on the claim language, it is assumed that “training datasets” as recited in line 10 is referring to the same “training datasets” that were introduced in line 9 of the claim. Accordingly, Examiner respectfully suggests amending line 10 to instead recite “training of the analysis unit being performed using the training datasets…”. Conversely, in the event that “training datasets” as recited in line 10 is instead meant to refer to a group of new, different “training datasets,” Examiner respectfully suggests amending the claim to clarify how these training datasets are intended to differ. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determining the tissue type comprising analyzing, by an analysis unit, the sensor signal” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For “an analysis unit” as recited in claim 1, the corresponding structure described in the specification is a computer program product (“With regard to the computer program product, this product may include a computer program for a processing unit of an analysis unit. The computer program includes program code segments of a program for performing the acts in accordance with the method of the present embodiments when the computer program is executed by the processing unit, so that by analyzing a sensor signal provided by a radiation sensor detecting electromagnetic radiation from a tissue sample, the analysis unit determines a tissue type of the tissue sample.” [0023]). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "this analysis" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed and disclosed, it is unclear what is specifically being referenced when reciting “this analysis” in lines 13-14. While “an analysis unit” is recited in the claim, one of ordinary skill in the art would not be apprised of what the claim requires or excludes because it is indeterminate what exactly “this analysis” is referring to. 
Claim 7 similarly recites “the analysis” in line 2, and is also rejected under 35 U.S.C. 112(b) for insufficient antecedent basis in the claim. The description provided above with respect to claim 1 applies the same for claim 7, as it is not clear what is specifically being referenced when reciting “the analysis” in line 2 of claim 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marchesini et al. (US 2005/0010102 A1, hereinafter “Marchesini”) in view of Barnes et al. (US 2016/0080665 A1). 

Regarding claim 1, Marchesini discloses: 
A method ("FIG. 2 is a block diagram of the method of operation of the apparatus for processing and classification of pigmented skin lesions" Marchesini: [0018], Fig. 2) for determining a tissue type of a tissue ("an apparatus for the characterisation of pigmented skin lesions which is designed to provide doctors with information useful in classifying the lesion by assigning it to a type or group of types" Marchesini: [0013]) of an animal or a human individual ("patient's skin" Marchesini: [0038]; [The recitation of the “patient’s skin” implies that the subject is an animal or a human individual. Furthermore, the use of the term “doctor” in the description of Marchesini’s invention implies that the subject is a human.]), the method comprising:
detecting, by a radiation sensor ("sensor 18 for black and white filming, which is sensitive to infrared rays, and a second sensor, or preferably a set of 3 sensors, 19, for RGB filming" Marchesini: [0048]), electromagnetic radiation ("performed in the field of visible and infra-red radiation" Marchesini: [0066]) emitted by a tissue sample of the tissue (“acquire a set of images of the lesion, filmed with lighting at different wavelengths, and to process said images to extract the descriptors of the lesion” Marchesini: [0015]), the radiation sensor providing a sensor signal ("images of the lesion can be obtained" Marchesini: [0053]; "image is filmed by lens 17, which transfers it to sensor 18; from there, it is conveyed via interface 5 to computer 6 for saving and subsequent processing" Marchesini: [0056]) according to the detected electromagnetic radiation ("evaluation of reflectance under different lighting conditions allows determination of various parameters that may be typical of melanoma, such as cutaneous blood, pigmentation and the presence of melanin, which present different optical characteristics in the presence of disease" Marchesini: [0010]); and
determining and outputting the tissue type ("classifying the lesion by assigning it to a type or group of types" Marchesini: [0013]), determining the tissue type comprising analyzing ("a set of descriptors of each lesion will be extracted after processing of the images" Marchesini: [0071]), by an analysis unit, the sensor signal ("compare said data with a previously stored data set relating to analysis of a series of lesions in order to extrapolate a value indicative of a type of pathological state" Marchesini: [0015]),
wherein the analysis unit is a self-learning analysis unit ("neural network may consist of hardware devices or programs in which a set of elements initially has a random connection or a connection entered on the basis of pre-set criteria. The neural network is then taught to recognise a configuration by strengthening the signals that lead to the correct result and weakening incorrect or inefficient signals; the neural network consequently “remembers” this configuration and applies it when processing new data, thus giving rise to a kind of self-learning process" Marchesini: [0037]) that is initially trained using training datasets ("the cases used to teach the network" Marchesini: [0126]) based on at least one model ("classification model" Marchesini: [0126]) based on a machine learning method ("device designed to extrapolate a data set from the images and input the data set into a neural network system, a device designed to compare the results processed by the neural network with the results obtained following similar processing of known cases" Marchesini: Abstract), the training of the analysis unit being performed using training datasets ("preliminary instructions is first supplied to the neural network, for example by storing data already acquired in relation to a number of lesions with known histological results" Marchesini: [0061]), each of the training datasets comprising a training sensor signal ("designed to compare said data with a previously stored data set relating to analysis of a series of lesions in order to extrapolate a value indicative of a type of pathological state" Marchesini: [0015]) with an associated training tissue type ("Information relating, for example, to dimensions, ragged edges, colour of the lesion, etc., is stored, and on the basis of this information the machine performs a first classification of new lesions using an algorithm implemented on the basis of said known data" Marchesini: [0062]), and
wherein after determining the tissue type of the tissue sample ("classifying the lesion by assigning it to a type or group of types" Marchesini: [0013]), the method further comprises retraining the analysis unit ("means designed to recalibrate the system at intervals" Marchesini: [0015]) taking into account a dataset associated with this analysis ("neural network is then taught to recognise a configuration by strengthening the signals that lead to the correct result and weakening incorrect or inefficient signals; the neural network consequently “remembers” this configuration and applies it when processing new data" Marchesini: [0037]).

While Examiner finds that Marchesini reasonably discloses retraining of the analysis unit based on a dataset associated with the analysis (by disclosing that the neural network is taught to strengthen correct signals and weaken incorrect signals), Marchesini does not explicitly use the term “retraining” in the description of the invention. The cited parts of Marchesini certainly discloses the concept of updating the system and applying the updated configuration to newly acquired data; it is only the term “retraining” that is not specifically mentioned by Marchesini. 
However, in a similar invention in the same field of endeavor, Barnes teaches "methods for medical imaging" (Barnes: [0002]) including an "apparatus for analyzing a subject including a hyperspectral image module" (Barnes: Abstract), which is "a powerful tool that significantly extends the ability to identify and characterize medical conditions" (Barnes: [0007]), and further teaches: 
	retraining the analysis unit ("trained data analysis algorithm can be retrained with another training set so that the data analysis algorithm can be improved" Barnes: [0284]) taking into account a dataset associated with this analysis (“another training set” Barnes: [0284]).
	In further regard to the updating/retraining of the analysis unit, Barnes also teaches that "the weights are adjusted to reduce this measure of error" (Barnes: [0328]) and "network weights are updated for each pattern presentation" (Barnes: [0329]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for the characterisation of lesions disclosed by Marchesini, by including the apparatus for analyzing a subject as taught by Barnes. One of ordinary skill in the art would have been motivated to make this modification because the "trained data analysis algorithm can be retrained with another training set so that the data analysis algorithm can be improved" (Barnes: [0284]). In addition to the benefit of improving the analysis algorithm via retraining the algorithm with additional training sets, one of ordinary skill in the art would be further motivated to make this modification because the "algorithms may be used to construct a decision rule and/or increase the speed and efficiency of the application of the decision rule and to avoid investigator bias" (Barnes: [0289]) and the "neural networks can handle multiple quantitative responses in a seamless fashion" (Barnes: [0326]). 

Regarding claim 3, the combination of Marchesini and Barnes discloses: 
The method of claim 1, as described above. 
Marchesini further discloses "an apparatus for the characterisation of pigmented skin lesions which is designed to provide doctors with information useful in classifying the lesion by assigning it to a type or group of types" (Marchesini: [0013]) and the "patient's skin" (Marchesini: [0038]). As described with respect to claim 1, the recitation of the “patient’s skin” implies that the subject is an animal or a human individual. Furthermore, the use of the term “doctor” in the description of Marchesini’s invention implies that the subject is a human. 
While Examiner finds that Marchesini reasonably discloses the limitation that the training datasets comprise specifiable training tissue types of animals, humans, or animals and humans, Marchesini is not being specifically relied on for teaching this limitation. 
However, in a similar invention in the same field of endeavor, Barnes teaches "methods for medical imaging" (Barnes: [0002]) including an "apparatus for analyzing a subject including a hyperspectral image module" (Barnes: Abstract), which is "a powerful tool that significantly extends the ability to identify and characterize medical conditions" (Barnes: [0007]), and further teaches: 
wherein the training datasets comprise specifiable training tissue types of animals, humans, or animals and humans ("a subject, e.g., the entire body or a body part of a human or animal, and thus to obtain medical information about that subject" Barnes: [0007]), the specifiable training tissue types ("training information includes at least two types of data, for instance data from subjects that have one medical condition and data from subjects that have another medical condition" Barnes: [0283]) being associated with the training sensor signals ("decision tree is derived from training data. Exemplary training data contains spectral data for a plurality of subjects (the training population), each of which has the medical condition" Barnes: [0292]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for the characterisation of lesions disclosed by Marchesini, by including the apparatus for analyzing a subject as taught by Barnes. One of ordinary skill in the art would have been motivated to make this modification because the "trained data analysis algorithm can be retrained with another training set so that the data analysis algorithm can be improved" (Barnes: [0284]). In addition to the benefit of improving the analysis algorithm via retraining the algorithm with additional training sets, one of ordinary skill in the art would be further motivated to make this modification because the "algorithms may be used to construct a decision rule and/or increase the speed and efficiency of the application of the decision rule and to avoid investigator bias" (Barnes: [0289]) and the "neural networks can handle multiple quantitative responses in a seamless fashion" (Barnes: [0326]). 

Regarding claim 4, the combination of Marchesini and Barnes discloses: 
The method of claim 3, as described above. 
Marchesini further discloses: 
wherein the specifiable training tissue types ("preliminary instructions is first supplied to the neural network, for example by storing data already acquired in relation to a number of lesions with known histological results" Marchesini: [0061]) comprise healthy tissue, tumor tissue, or healthy tissue and tumor tissue ("classifying the lesion by assigning it to a type or group of types including, for example, probable non-melanoma, doubtful cases and probable melanoma" Marchesini: [0013]).

Regarding claim 6, the combination of Marchesini and Barnes discloses: 
The method of claim 1, as described above. 
Marchesini is not being relied on for teaching: 
further comprising training the analysis unit using at least one additional known dataset from the same individual before determining the tissue type of the tissue sample.
However, in a similar invention in the same field of endeavor, Barnes teaches "methods for medical imaging" (Barnes: [0002]) including an "apparatus for analyzing a subject including a hyperspectral image module" (Barnes: Abstract), which is "a powerful tool that significantly extends the ability to identify and characterize medical conditions" (Barnes: [0007]), and further teaches: 
further comprising training the analysis unit using at least one additional known dataset ("Additional information can be added to the database over time, as the subject is subsequently examined using hyperspectral imaging and the results stored in the database" Barnes: [0256]) from the same individual ("Personalized Database of Spectral Information" Barnes: [0255]; "method of using a personalized database of spectral information for a subject" Barnes: [0039]) before determining the tissue type of the tissue sample ("hyperspectral image of the region is then generated based on the comparison (804), a diagnosis made based on the hyperspectral image" Barnes: [0261]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for the characterisation of lesions disclosed by Marchesini, by including the apparatus for analyzing a subject as taught by Barnes. One of ordinary skill in the art would have been motivated to make this modification because the "trained data analysis algorithm can be retrained with another training set so that the data analysis algorithm can be improved" (Barnes: [0284]). In addition to the benefit of improving the analysis algorithm via retraining the algorithm with additional training sets, one of ordinary skill in the art would be further motivated to make this modification because the "algorithms may be used to construct a decision rule and/or increase the speed and efficiency of the application of the decision rule and to avoid investigator bias" (Barnes: [0289]) and the "neural networks can handle multiple quantitative responses in a seamless fashion" (Barnes: [0326]). 

Regarding claim 7, the combination of Marchesini and Barnes discloses: 
The method of claim 6, as described above. 
Marchesini further discloses: 
wherein training is performed ("neural network is then taught to recognise a configuration by strengthening the signals that lead to the correct result and weakening incorrect or inefficient signals; the neural network consequently “remembers” this configuration and applies it when processing new data" Marchesini: [0037]; [The neural network remembering the configuration of which signals lead to correct results and which lead to incorrect results and applying this when processing new data represents the training being performed. The strengthening (enhancing) of the correct signals represents the training being performed.]) only when a specified target value is reached in the analysis ("similarity s between a lesion m present in the data archive (characterised by the set of descriptors {i1, i2, . . . , i6}) and a new lesion ({i*1, . . . , i*6}) can be quantified" Marchesini: [0127]; [The quantification of a similarity s between the lesion in the data archive (trained data) and the new lesion (data intended to be classified) represents analysis based on whether a specified target value is reached.]).
In addition to Marchesini disclosing the training being performed only when a specified target value is reached in the analysis, Barnes also teaches the limitation of claim 7 ("some or all of the decisions actually include a linear combination of feature values for a plurality of observables. Such a linear combination can be trained using known techniques such as … by the use of a sum-squared-error criterion" Barnes: [0295]). It is commonly known in the statistical analysis art that the sum of squared estimate of errors is used as an optimality criterion in parameter and/or model selection, thus providing further teaching of the training being performed only when a specified target value is reached in the analysis (“sum-squared-error criterion”). 

Regarding claim 9, the combination of Marchesini and Barnes discloses: 
The method of claim 1, as described above. 
Marchesini further discloses: 
wherein the analysis unit uses for the analysis at least one weighting function ("device designed to vary the weighting of each parameter supplied to the neural network on the basis of the results" Marchesini: Abstract). 
	In addition to Marchesini disclosing the use of a weighting function, Barnes also teaches the limitation of claim 9 ("decision rules are constructed on weighted versions of the training set" Barnes: [0300]). 

Regarding claim 11, the combination of Marchesini and Barnes discloses: 
The method of claim 1, as described above. 
Marchesini further discloses: 
wherein the tissue sample is exposed to definable electromagnetic radiation ("Imaging is performed in the field of visible and infra-red radiation" Marchesini: [0066]; "instrument designed to acquire a set of images of the lesion, filmed with lighting at different wavelengths, and to process said images to extract the descriptors of the lesion" Marchesini: [0015]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Marchesini in view of Barnes, as described above with respect to the method of claim 1, further in view of Flewelling et al. (US 2006/0013454 A1, hereinafter "Flewelling").

Regarding claim 2, the combination of Marchesini and Barnes discloses: 
The method of claim 1, as described above. 
The combination of Marchesini and Barnes is not being relied on for teaching: 
	wherein the tissue sample contains a marker agent that influences the electromagnetic radiation emitted by the tissue sample.
However, in a similar invention in the same field of endeavor, Flewelling teaches "systems for automatically localizing areas of disease within a tissue sample using fluorescence spectra, reflectance spectra, and video images obtained from the sample" (Flewelling: Abstract) in which a "contrast agent is used to enhance differences in the light that is transmitted from normal and pathological tissues" (Flewelling: [0006]), and further teaches: 
wherein the tissue sample contains a marker agent ("spectral analysis of tissue may be conducted using a contrast agent" Flewelling: [0006]) that influences the electromagnetic radiation emitted by the tissue sample ("contrast agent is used to enhance differences in the light that is transmitted from normal and pathological tissues" Flewelling: [0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for the characterisation of lesions disclosed by Marchesini, by including the spectral analysis of tissue using a contrast agent as taught by Flewelling. One of ordinary skill in the art would have been motivated to make this modification because "an optimum range of time following application of contrast agent to tissue within which an approximately 12 to 15 second scan can be performed to obtain spectral data that are used to classify tissue samples with a high degree of sensitivity and selectivity" (Flewelling: [0355]). Furthermore, the "contrast agent is used to enhance differences in the light that is transmitted from normal and pathological tissues" (Flewelling: [0006]), thus ensuring that “healthy surrounding tissue suffers minimal impact upon treatment and/or excision of the diseased tissue. The invention facilitates minimally-invasive treatment by accurately directing treatment to only those areas that are identified as diseased" (Flewelling: Abstract). 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marchesini in view of Barnes, as described above with respect to the method of claim 1, further in view of Lui et al. (US 2015/0011893 A1, hereinafter "Lui").

Regarding claim 8, the combination of Marchesini and Barnes discloses: 
The method of claim 1, as described above. 
The combination of Marchesini and Barnes is not being relied on for teaching: 
wherein the analysis unit uses at least two different models, and 
wherein the method further comprises validating the at least two different models before the analyzing of the sensor signal, the validating of the at least two different models comprising checking a suitability of each of the at least two different models to the specific individual providing the tissue sample.
However, in a similar invention in the same field of endeavor, Lui teaches a system that “provides a tool for discriminating between different tissue pathologies" (Lui: Abstract) “which may be used by a physician or other medical professional to evaluate the likelihood that skin lesions are cancerous or pre-cancerous and/or to classify skin lesions" (Lui: [0002]), and further teaches: 
wherein the analysis unit uses at least two different models ("PCA-GDA analysis and PLS analysis were applied to distinguish cancerous and precancerous skin conditions requiring treatment (cancer and AK) from benign skin lesions (non-cancer)" Lui: [0162]), and 
wherein the method further comprises validating the at least two different models ("Table 2A reports the corresponding parameters (specificity, positive predictive value (PPV), negative predictive value (NPV), and biopsy ratio) for these three discriminations performed using PC analysis techniques for specificity levels of 90, 95, and 99%" Lui: [0163]; "Table 2B reports the same parameters for the three discriminations performed using a PLS analysis" Lui: [0162]) before the analyzing of the sensor signal (“PCA-GDA and PLS analyses were performed” Lui: [0167]), the validating of the at least two different models comprising checking a suitability of each of the at least two different models ("validation may be used to verify that a discrimination technology such as a set of principal components and the associated discriminate function or a set of PLS factors provides a suitably sensitive and specific test for tissue pathology" Lui: [0124]) to the specific individual providing the tissue sample ("Based on the purpose of diagnosis, different levels of sensitivity and specificity may be desired. In some embodiments, apparatus and methods as described herein permit user selection of modes which offer different combinations of sensitivity and specificity" Lui: [0152]; "if a user indicates by way of a user interface that such a history exists, the apparatus may automatically select configuration providing a higher sensitivity for cancer" Lui: [0176]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for the characterisation of lesions disclosed by Marchesini, by including the tool for discriminating between different tissue pathologies as taught by Lui. One of ordinary skill in the art would have been motivated to make this modification because "Improved sensitivity and specificity are achieved" (Lui: Abstract), as well as because a "sensitive, specific, non-invasive tool for characterizing suspicious lesions and other tissues would provide a valuable alternative to the use of biopsies and histopathologic examination of tissues extracted by biopsy" (Lui: [0005]). 

Regarding claim 10, the combination of Marchesini and Barnes discloses: 
The method of claim 9, as described above. 
Both Marchesini and Barnes individually disclose using a weighting function for analysis. Marchesini discloses a "device designed to vary the weighting of each parameter supplied to the neural network on the basis of the results" (Marchesini: Abstract) and Barnes discloses that "decision rules are constructed on weighted versions of the training set" (Barnes: [0300]). 
Based on the above disclosures from Marchesini and Barnes, Examiner finds that this combination of prior art references reasonably teaches that each model used for the analysis is assigned a dedicated weighting function. 
However, if one were to argue that the combination of Marchesini and Barnes is unable to be relied on for teaching the limitation of claim 10, Lui, in a similar invention in the same field of endeavor, teaches a system that “provides a tool for discriminating between different tissue pathologies" (Lui: Abstract) “which may be used by a physician or other medical professional to evaluate the likelihood that skin lesions are cancerous or pre-cancerous and/or to classify skin lesions" (Lui: [0002]), and further teaches: 
wherein each model of the at least one model for the analysis is assigned a dedicated weighting function ("applies a discrimination function to the weights of these components. Such embodiments may be called “reference-molecule-based”. For example, PLS may be applied to the component weights" Lui: [0117]; "PCs may be used to assess a new Raman spectrum by computing a variable called the PC score for each PC. The PC score represents the weight of that particular component (PC factor) in the Raman spectrum being analyzed" Lui: [0120]; [As described above with respect to claim 8, PC analysis represents a first model while PLS analysis represents a second model. Lui describes each of these two models to include a weighting function.]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for the characterisation of lesions disclosed by Marchesini, by including the tool for discriminating between different tissue pathologies as taught by Lui. One of ordinary skill in the art would have been motivated to make this modification because when “a multivariate analysis such as PCA-GDA or PLS is performed to obtain an indicator for a discrimination between two pathologies or two sets of pathologies the sensitivity and specificity may be controlled by varying the discrimination function applied to generate the indicator. For example, the discrimination function may be selected to improve selectivity for one of the pathologies (or groups of pathologies) being discriminated between at the cost of some sensitivity or to improve sensitivity for the pathology or group of pathologies at the cost of some selectivity” (Lui: [0152]). Thus, "Improved sensitivity and specificity are achieved" (Lui: Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793